                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION


                                                    )
TENAX AEROSPACE HOLDINGS, LLC                       )
et al.,                                             )
                                                    )
                             Plaintiffs,            )
                                                    ) CIVIL ACTION NO. 3:19-cv-149-CWR-LRA
          v.                                        )
                                                    )
ANDREW PALOWITCH,                                   )
                                                    )
                             Defendant.             )
                                                    )


                    DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
                             TO PLAINTIFFS’ COMPLAINT

          Defendant Andrew Palowitch (“Defendant”), by and through his undersigned counsel,

answers Plaintiffs’ Complaint (“Complaint”) as follows:

                                     PARTIES AND JURISDICTION

          1.        Defendant lacks sufficient information to admit or deny the allegations contained

in Paragraph 1 and, therefore, denies them.

          2.        Defendant lacks sufficient information to admit or deny the allegations contained

in Paragraph 2 and, therefore, denies them.

          3.        Defendant lacks sufficient information to admit or deny the allegations contained

in Paragraph 3 and, therefore, denies them.

          4.        Defendant admits that he is an adult resident of Virginia residing at the address

listed in Paragraph 4, but otherwise denies all allegations contained in Paragraph 4.




4829-7510-2601v1
2947819-000001 03/01/2019
                                            JURISDICTION

          5.        Paragraph 5 contains legal conclusions to which no response is required.

Additionally, the case has been removed to federal court since the Complaint was filed. To the

extent a response is required, Defendant denies the allegations of Paragraph 5 of the Complaint.

          6.        Paragraph 6 contains legal conclusions to which no response is required.

Additionally, the case has been removed to federal court since the Complaint was filed. To the

extent a response is required, Defendant denies the allegations of Paragraph 6 of the Complaint.

                                                 VENUE

          7.        Paragraph 7 contains legal conclusions to which no response is required.

Additionally, the case has been removed to federal court since the Complaint was filed. To the

extent a response is required, Defendant denies the allegations of Paragraph 7 of the Complaint.

                                        SUMMARY OF FACTS

          8.        Defendant lacks sufficient information to admit or deny the allegations contained

in Paragraph 8 and, therefore, denies them.

          9.        Defendant admits the allegations in Paragraph 9.

          10.       Defendant denies the allegations in Paragraph 10.

          11.       Defendant admits the allegations in Paragraph 11.

          12.       Defendant admits the allegations in Paragraph 12.

          13.       Defendant denies the allegations in the first sentence of Paragraph 13. Defendant

admits the allegations in the second sentence of Paragraph 13.

          14.       Defendant states that the “Termination Agreement” was not attached to the

Complaint but speaks for itself and, therefore, denies the allegations contained in Paragraph 14.

          15.       Defendant denies the allegations in Paragraph 15.

                                                    2
4829-7510-2601v1
2947819-000001 03/01/2019
          16.       Defendant denies the allegations in Paragraph 16.

          17.       Defendant denies the allegations in Paragraph 17.

          18.       Defendant denies the allegations in Paragraph 18.

          19.       Defendant denies the allegations in Paragraph 19.

          20.       Defendant denies the allegations in Paragraph 20.

          21.       Defendant denies the allegations in Paragraph 21.

                                                CLAIMS

                                                COUNT I

                                           Breach of Contract

          22.       Defendant incorporates by reference its answers to Paragraphs 1-21 as if stated

here in full.

          23.       Defendant denies the allegations in Paragraph 23.

                               PRAYER FOR RELIEF AD DAMNUM

          24.       Defendant denies the allegations in Paragraph 24

                                        FURTHER ANSWER

           Defendant denies each and every allegation in the Complaint, whether express or

 implied, that Defendant has not unequivocally and expressly admitted in the Answer.

          WHEREFORE, Defendant requests that the Court deny all relief sought by Plaintiff and

award Defendant the relief set forth in the Conclusion below.

                                     AFFIRMATIVE DEFENSES

          Defendant alleges the following separate and independent affirmative defenses to the

Complaint, without assuming the burden of proof where such burden is otherwise on Plaintiff

pursuant to applicable substantive or procedural law. Defendant reserves the right to amend or

                                                    3
4829-7510-2601v1
2947819-000001 03/01/2019
supplement its affirmative defenses and assert counterclaims that may become known during the

course of discovery or otherwise.

                                FIRST AFFIRMATIVE DEFENSE

          The Complaint fails, in whole or in part, to state a claim upon which relief can be

granted.

                               SECOND AFFIRMATIVE DEFENSE

          The Complaint fails, in whole or in part, to the extent the claims contained therein are

barred by the equitable doctrines of waiver, unclean hands, and/or estoppel.

                                THIRD AFFIRMATIVE DEFENSE

          The Complaint fails to the extent that the remedies sought are not recoverable under

applicable law.

                               FOURTH AFFIRMATIVE DEFENSE

          The Complaint fails, in whole or in part, because upon information and belief Defendant

has failed to mitigate its damages.

                                FIFTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims for injunctive and other equitable relief are barred because Plaintiff has

an adequate and complete remedy at law.

                                SIXTH AFFIRMATIVE DEFENSE

          The Complaint fails, in whole or in part, because the restrictive covenants alleged in the

Complaint are unlawful and void because they are vague, ambiguous, overbroad, unreasonable,

unduly burdensome, and against public policy.




                                                    4
4829-7510-2601v1
2947819-000001 03/01/2019
                                 SEVENTH AFFIRMATIVE DEFENSE

          The damages claimed in the Complaint are barred to the extent that they are speculative

in nature.

                                  EIGHTH AFFIRMATIVE DEFENSE

          The Complaint fails, in whole or in part, because one or more of Plaintiffs lack standing.

                                   NINTH AFFIRMATIVE DEFENSE

          An award of punitive damages would violate the Mississippi and United States

constitutions.

                                  TENTH AFFIRMATIVE DEFENSE

          Defendant presently has insufficient knowledge or information as to whether it may have

additional, yet unasserted, affirmative defenses. Defendant therefore reserves the right to assert

additional affirmative defenses in the event discovery or further proceedings indicate such

additional defenses would be appropriate.

                                              CONCLUSION

          WHEREFORE, Defendant prays as follows:

          1.        That Plaintiff’s prayer for relief be denied in full and that Plaintiff take nothing by

the Complaint;

          2.        That the Complaint be dismissed with prejudice, or alternatively that judgment be

entered in favor of Defendant;

          3.        That Defendant be awarded costs, attorneys’ fees, and expenses to the maximum

extent allowed by law; and

          4.        That the Court grant Defendant such other relief as may be deemed just and

proper.

                                                      5
4829-7510-2601v1
2947819-000001 03/01/2019
          Date: March 1, 2019.

                                 Respectfully submitted,

                                 s/Brooks Eason
                                 Brooks Eason (MS Bar No. 5286)
                                 BAKER, DONELSON, BEARMAN, CALDWELL &
                                 BERKOWITZ, PC
                                 One Eastover Center
                                 100 Vision Drive, Suite 400
                                 Jackson, MS 39211
                                 Telephone: 601.969.4673
                                 Facsimile: 601.351.2424
                                 beason@bakerdonelson.com

                                 And

                                 Samuel E. Feigin (Motion for pro hac vice
                                 admission forthcoming)
                                 Glenn D. Grant (Motion for pro hac vice admission
                                 forthcoming)
                                 Christine B. Hawes (Motion for pro hac vice
                                 admission forthcoming)
                                 CROWELL & MORING LLP
                                 1001 Pennsylvania Avenue, N.W.
                                 Washington, DC 20004
                                 Telephone: 202.624.2500
                                 Facsimile: 202.628.5116
                                 Sfeigin@crowell.com
                                 Ggrant@crowell.com
                                 Chawes@crowell.com

                                 Attorneys for Defendant Andrew Palowitch




                                    6
4829-7510-2601v1
2947819-000001 03/01/2019
                                   CERTIFICATE OF SERVICE

          I certify that on this day the foregoing document was filed electronically with the Clerk

of the Court using the Court’s ECF system, which served a true and correct copy of such paper

electronically on all counsel of record.

          Dated: March 1, 2019.



                                                       s/Brooks Eason
                                                       BROOKS EASON




                                                   7
4829-7510-2601v1
2947819-000001 03/01/2019
